Citation Nr: 0512194	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  03-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for arthritis of the 
shoulders, elbows, wrists, back, knees, and ankles.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for lumbar disc 
protrusion at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 20 years of active 
service including from April 1985 to April 2001.  A period of 
reported active service from July 1978 to September 1982 is 
unverified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and September 2003 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
notes the veteran perfected his appeal from the March 2001 
rating decision denying service connection for arthritis of 
the shoulders, elbows, wrists, back, knees, and ankles and 
that the other matters were subsequently merged with the 
appeal under the present docket number.

The service connection issues on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In a March 2002 rating decision the RO denied service 
connection for migraine headaches.

2.  Evidence added to the record since the March 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted and the claim of 
entitlement to service connection for migraine headaches is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and identified which parties were 
expected to provide such evidence by correspondence dated in 
August 2003, prior to the adjudication of his new and 
material evidence claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the August 2003 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
February 2004 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The required duty to notify has been satisfied.

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a March 2002 rating decision the RO denied service 
connection for migraine headaches.  It was noted that while 
the evidence demonstrated treatment for various headache 
disorders during service there was no evidence of migraine 
headaches during active service.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

The Board finds that the evidence added to the claims file 
since March 2001 relates to an unestablished fact necessary 
to substantiate the claim, that it is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
that it raises a reasonable possibility of substantiating the 
claim.  This evidence consists of private medical reports 
indicating that the veteran has been receiving treatment for 
migraine headaches since November 2001.  As this evidence was 
not of record at the time of the last final decision and as 
it raises a reasonable possibility of substantiating the 
claim, it is "new and material" and the claim must be 
reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issue is addressed in the remand section of 
this decision.


ORDER

The appeal to reopen a claim for entitlement to service 
connection for migraine headaches is granted.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his service connection claims by 
correspondence dated in August 2003. 

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2004).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  

In this case, the veteran has submitted private medical 
records demonstrating treatment for migraine headaches, 
degenerative osteoarthritis, GERD, and degenerative disc 
changes at L5-S1 with a tiny right paracentral posterior disc 
protrusion/herniation.  Private medical correspondence 
indicates the veteran was first provided a diagnosis of 
migraine headaches in November 2001, approximately seven 
months after his retirement from active service.  It is 
significant to note, however, that the actual treatment 
records of Dr. M.A.Z. documenting the veteran's care since 
November 2001 are not of record.  The veteran should be 
notified that these records may be necessary to substantiate 
his claims.

Service medical records show the veteran received treatment 
for various low back complaints beginning in April 1980 and 
that in March 1990 he complained of severe gastric reflux at 
times after eating.  The veteran's February 2001 retirement 
examination noted he complained of slight nausea at times 
with abdominal discomfort, of arthritis beginning in 
approximately 1991 with use of "Arthrotec" daily to keep 
his symptoms to a minimum, and of mild headaches on average 
about once per week that were relieved by "Tylenol."  The 
diagnoses included arthralgias of the shoulders, wrists, 
ankles, left elbow, and lower back consistent with 
degenerative joint disease and not likely inflammatory joint 
disease in view of diagnostic testing.  In light of the 
evidence of record, the Board finds additional medical 
opinions are required prior to appellate review.

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis and 
organic diseases of the nervous system (such as migraine 
headaches), become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Pertinent case law has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Accordingly, this matter is REMANDED for the following:  

1.  The veteran should be notified that 
the treatment records of Dr. M.A.Z. 
documenting his care since November 2001 
may be necessary to substantiate his 
claims.  If proper authorization is 
provided, appropriate assistance should 
be provided to obtain these records.

2.  The veteran should be scheduled for 
examinations for opinions as to whether 
there is at least a 50 percent 
probability or greater that migraine 
headaches, arthritis of the shoulders, 
elbows, wrists, back, knees, and ankles, 
GERD, or lumbar disc protrusion at L5-S1 
were incurred during or as a result of 
active service.  If it is determined that 
migraine headaches or arthritis were not 
incurred during active service, the 
examiner(s) should address whether the 
evidence demonstrates the manifestation 
of any related chronic disease to a 
degree of 10 percent within one year of 
his termination of service.  The claims 
folder must be available to, and reviewed 
by, the examiner(s).  The examiner(s) 
should reconcile any opinions given with 
the private medical evidence of record.  
A complete rationale should be provided.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
considering all applicable laws and 
regulations.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


